         Case 3:20-cv-00483-SDD-RLB          Document 11   12/14/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


EASLEY, ET AL.
                                                                     CIVIL ACTION

VERSUS
                                                                     20-483-SDD-RLB

REPUBLIC FIRE AND
CASUALTY INSURANCE
COMPANY

                                         RULING

        The Court has carefully considered the Motion to Remand 1 filed by Plaintiffs, the

record, the law applicable to this action, and the Report and Recommendations2 of United

States Magistrate Judge Richard L. Bourgeois, Jr., dated November 4, 2020, to which no

objection was filed.

        The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court’s herein.

        ACCORDINGLY, Plaintiffs’ Motion to Remand3 is hereby DENIED.
                                                     14
        Signed in Baton Rouge, Louisiana on December 11, 2020.




                                      S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




1
  Rec. Doc. 4.
2
  Rec. Doc. 9
3
  Rec. Doc. 4.
